             Case 2:19-cv-01584-JAD-VCF Document 25 Filed 09/03/20 Page 1 of 2




1

2                                        UNITED STATES DISTRICT COURT

3                                            DISTRICT OF NEVADA

4                                                        ***

5
      AUSTIN CADEAUX,
6
                            Plaintiff,
7                                                           2:19-cv-01584-JAD-VCF
      vs.                                                   DISCOVERY PLAN AND SCHEDULING
8     LAS VEGAS METRO POLICE DEPT;                          ORDER
      OFFICERS JOHN DOE NOS. 1-5,
9
                             Defendants.
10

11
             Before the court is Austin Cadeaux v. Las Vegas Metro Police Dept., et al., case number 2:19-cv-
12
     01584-JAD-VCF.
13
             Pursuant to Local Rule 16-1(b), “in actions by or on behalf of inmates under 42 U.S.C. § 1983
14
     ...no discovery plan is required,” rather “a scheduling order [is] entered within thirty (30) days after the
15
     first defendant answers or otherwise appears.” This is an action brought under 42 U.S.C. § 1983.
16
     Defendants have appeared and a scheduling order has not yet been entered.
17
             Accordingly,
18
             IT IS HEREBY ORDERED that the following scheduling deadlines apply:
19
             1.     DISCOVERY: Pursuant to LR 16-1(b), discovery in this action shall be completed on or
20
     before March 2, 2021.
21
             2.     Any and all pleadings that may be brought under Fed. R. Civ. P. 13 & 14, or joining
22
     additional parties under Fed. R. Civ. P. 19 & 20, shall be filed and served not later than December 2,
23
     2020.    Any party causing additional parties to be joined or brought into this action shall
24
     contemporaneously therewith cause a copy of this Order to be served upon the new party or parties.
25
            Case 2:19-cv-01584-JAD-VCF Document 25 Filed 09/03/20 Page 2 of 2




1            3.      Amendments to pleadings as provided for under Fed. R. Civ. P. 15, if the same are allowed

2    without leave of court, or motions for leave to amend, shall comply with LR 15-1 and shall be filed and

3    served not later than December 2, 2020.

4            4.      Expert disclosures shall be made on or before January 4, 2021, and the disclosures of

5    rebuttal experts shall be made on or before February 3, 2021.

6            5.      Dispositive Motions shall be filed and served no later than April 1, 2021.

7            6.      The Joint Pretrial Order is due by May 3, 2021. If dispositive motions are filed, the joint

8    pretrial order is due thirty (30) days from the entry of the court’s rulings on the motions or by further order

9    of the court.

10           7.      The Interim Status Report must be filed or before January 4, 2021.

11           8.      EXTENSIONS OF DISCOVERY:               Pursuant to LR 26-4, an extension of the discovery

12   deadline will not be allowed without a showing of good cause. All motions or stipulations to extend

13   discovery shall be received by the Court at least twenty-one (21) days prior to the date fixed for completion

14   of discovery by this Scheduling Order, or at least twenty-one (21) days prior to the expiration of any

15   extension thereof that may have been approved by the Court. The motion or stipulation shall include:

16           (a)     A statement specifying the discovery completed by the parties of the date of the motion or

17   stipulation;

18           (b)     A specific description of the discovery which remains to be completed;

19           (c)     The reasons why such remaining discovery was not completed within the time limit of the

20   existing discovery deadline; and

21           (d)     A proposed schedule for the completion of all remaining discovery.

22           DATED this 3rd day of September, 2020.

23
                                                                    _________________________
24                                                                  CAM FERENBACH
                                                                    UNITED STATES MAGISTRATE JUDGE
25
